          Case 1:17-cr-00684-ER Document 182 Filed 03/28/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                      March 28, 2019

BY ECF

The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Christian Dawkins and Merl Code, S1 17 Cr. 684 (ER)


Dear Judge Ramos:

       The Government writes to request that the Court enter a pre-trial scheduling order for
motions in limine, requests to charge, and voir dire, in advance of the trial scheduled to begin on
April 22, 2019. The Government proposes the following dates:

       Motions in Limine Due:                              April 5, 2019
       Responses to Motions in Limine Due:                 April 12, 2019
       Voir Dire Due:                                      April 15, 2019
       Replies in Support of Motions in Limine Due:        April 16, 2019
       Requests to Charge Due:                             April 17, 2019

The Government has conferred with defense counsel, and defense counsel consents to this
request.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                      By:
                                              ________/s/_______________________
                                              Robert L. Boone/Noah Solowiejczyk
                                              Eli J. Mark
                                              Assistant United States Attorneys
                                              (212) 637-2208/2473/2431

cc: Defense counsel (by ECF)
